Citation Nr: 0210013	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  95-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis, claimed as 
secondary to service-connected disorders of the left thigh 
and left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
December 1945.

Service connection has long been in effect for residuals of a 
shrapnel wound of the left thigh with injury to Muscle Group 
XIII, shrapnel wound of the left foot with injury to Muscle 
Group XX, cicatrix of the left arm, and cicatrix of the right 
leg.  Service connection was granted by the Board in 1985 for 
post-traumatic stress disorder (PTSD).

In 1994, the veteran filed a claim for service connection for 
arthritis as a secondary condition to service injuries.  A 
January 1995 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for arthritis, claimed as 
secondary to service-connected disorders of the left thigh, 
left foot, and left arm; granted an increased evaluation of 
30 percent for residuals of a shell fragment wound to the 
left thigh, Muscle Group XIII; granted an increased 
evaluation of 20 percent for residuals of a shell fragment 
wound to the left foot, Muscle Group X; and denied a rating 
in excess of 10 percent for PTSD.  

The veteran initiated an appeal, and was issued a Statement 
of the Case (SOC) in September 1995.  In October 1995, the 
veteran withdrew from appeal the issue of an increased rating 
for scar residuals on the left arm.  In April 1996, the RO 
issued a Supplemental Statement of the Case (SSOC), in which 
it acknowledged having omitted the present issue from the 
SOC, and addressed it therein.  

In his Substantive Appeal, a VA Form 9, filed in May 1996, in 
which the veteran appealed all four issues to the Board, he 
asked for a personal hearing at RO and further indicated that 
he did not wish to provide testimony before a Member of the 
Board at the RO or in Washington.  The veteran and his spouse 
subsequently provided testimony at a personal hearing at the 
RO in July 1996, of which a transcript is of record.

In an August 1996 rating decision, the RO granted an 
increased evaluation of 30 percent for PTSD.  Additional 
SSOC's were issued in July 1996 and June 1997.

In April 1998, the Board remanded the case to the RO for 
further development. Most of the requested development was 
accomplished, and SSOC's were issued by the RO in July and 
August 1998.  [In that remand the Board parenthetically noted 
that, in May 1997, the veteran had submitted a claim seeking 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU); 
and, in September 1997, he had submitted a claim seeking 
entitlement to non-service-connected disability pension 
benefits, including special monthly compensation based on the 
need for regular aid and attendance.  The Board noted that 
neither of those claims had been developed for appellate 
review, and referred them to the RO for appropriate action.  
The Board also noted that the RO had denied the veteran's 
TDIU claim in a June 1997 rating decision.  The veteran did 
not file a Notice of Disagreement (NOD) related to that 
determination.  Nevertheless, in a December 1999 statement, 
the veteran again raised the issue of TDIU.  The Board 
directed the RO's attention to that issue for appropriate 
development.]  

In a decision in March 2000, the Board denied an increased 
rating for residuals of a shell fragment wound to the left 
thigh, Muscle Group XIII (rated as 30 percent disabling); 
granted an increased evaluation from 20 to 30 percent 
disabling for residuals of a shell fragment wound to the left 
foot, Muscle Group X; and denied an increased rating for PTSD 
(evaluated as 30 percent disabling).  

The Board further noted that the issue of service connection 
for arthritis, claimed as secondary to the service-connected 
disorders of the left thigh, left foot, and left arm, had 
been returned by the RO to the Board for decision despite the 
fact that the evidentiary development requested in the April 
1998 Board remand had not been fully accomplished.  
Accordingly, the Board had no choice but to remand the case 
on that issue in all three areas (left foot, left thigh, and 
left arm).  See Stegall v. West, 11 Vet. App. 268 (1998).

In a rating action in May 2000, the RO effectuated the 
increased rating assigned for the veteran's residuals of 
injury to the left foot, involving of Muscle Group X, under 
Diagnostic Code 5284, and deferred action on entitlement to 
service connection for secondary arthritis of the left foot, 
left thigh, and left arm.

In an SSOC issued by the RO in July 2000, the issue was 
limited to arthritis secondary to residuals of the injuries 
to the left thigh and left arm; the remaining appellate issue 
relating to the left foot was deferred for examination (as 
were the two new issues not on appeal relating to a reopened 
claim for an increased rating for PTSD and a total rating 
based on individual unemployability). 

In pertinent part, in a rating action by the RO in August 
2000, service connection was granted for post-traumatic 
arthritis of the left foot, and a separate 10 percent rating 
was assigned.  The issues relating to a reopened claim for an 
increased rating for PTSD and a total rating based on 
individual unemployability were also denied.  

The RO also continued to deny service connection for the 
remaining appellate issues relating to arthritis claimed as 
secondary to injuries to the left thigh and left arm.  An 
SSOC on these issues was prepared in November 2000.  The 
veteran was informed that any already pending appellate 
issues would be returned to the Board and that, as to those 
for which he had already filed a Substantive Appeal, further 
response would not be required.  He was also informed that 
any issue in the SSOC which was not included in his 
Substantive Appeal would require the filing of an appeal on 
said new issue within 60 days; he was instructed as to how 
this could be accomplished to perfect an appeal thereon.

In a rating by the RO in February 2001, the 30 percent rating 
assigned for PTSD was continued, a total rating based on 
individual unemployability was denied, and a finding of 
incompetency was proposed.  The veteran responded on a VA 
Form 21-4138 in February 2001, asking that VA appoint his 
wife as fiduciary, and waived the 60-day due process rights 
in association therewith.

A rating action by the RO in March 2001 continued that 30 
percent rating for PTSD and finalized the determination that 
the veteran was not competent to handle funds, and the 
veteran was so informed.  Again, his appellate rights on 
those new issues were explained in detail. 

A rating action by the RO in December 2001 again continued 
the 30 percent assigned for PTSD and denied individual 
unemployablity.  The veteran was so informed in a letter in 
December 2001, and given specific instructions as to what he 
might do if he disagreed and wished to file an appeal 
thereon.  

An SSOC on the long-standing, remaining appellate issue of 
service connection for arthritis secondary to service-
connected injuries to the left thigh and left arm was 
prepared in April 2002.  

Presentations have since been made on his behalf by the 
veteran's representative, The American Legion, on a VA Form 
646 in April 2002, and in a Written Brief Presentation at the 
Board in July 2002.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the veteran's claimed arthritis is 
not related to a service-connected disabilities of the left 
thigh and/or left arm.



CONCLUSION OF LAW

Service connection for arthritis claimed as secondary to 
service-connected disorders of the left thigh and left arm is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Original service medical records are in the file and reflect 
the nature of the injuries to the veteran's left and right 
arm, left thigh, and left foot.  In summary, it is observed 
that the injuries to the left arm, and left thigh in 
particular, were primarily of imbedded shrapnel.  Although 
both injuries involved multiple surfaces, and were of varying 
degrees of severity, there was no bony injury involved at the 
time.  [Clinical records in fact reported a compound 
fracture, comminuted, incomplete, of the 3rd metatarsal of 
the left foot].  There was no demonstrated traumatic 
arthritis in relationship to any of his other multiple combat 
wounds. 

VA examination in December 1950 showed a non-adherent, non-
tender scar of the left thigh with a slight loss of muscle 
substance; on the left arm, there was a minimal scar without 
sign of loss of muscle substance.  In neither instance was 
there bony involvement. 

VA outpatient records from 1979 show complaints of cramps in 
the veteran's left thigh.  In 1980, he had removal of a 
lipoma from the left leg with essentially no change in his 
condition.  On neither occasion was there any sign of 
arthritic or other bony involvement.

On VA examination in 1985, the veteran was noted to have 
shrapnel wound residuals involving several areas, including 
the left thigh and left arm.  He had complaints of pain and 
nocturnal leg cramps.  The left thigh scar was not depressed 
or adherent but showed some slight tenderness and slight 
muscle herniation.  There was no neurological deficit shown 
there or in the left arm.  X-rays showed no left thigh or 
left arm impairment of the bone.


On VA orthopedic examination in November 1994, which was 
reportedly limited to muscle, a detailed history of the 
inservice injuries was recorded.  The veteran reported 
continuing leg cramps and pain.  The examiner cited a history 
of his having had a left femur [as opposed to metatarsal] 
fracture as a result of the injuries.  

On VA hospitalization in October 1996 for urinary tract 
infection, the veteran was noted to have a past medical 
diagnosis of degenerative joint disease.

On VA examination in July 1998, it was noted that the 
veteran's initial left thigh injury in service had involved a 
through-and-through wound, without fractures.  He had been 
walking with a cane for several months.  On examination, the 
wounds to the left leg appeared to have healed relatively 
well without erythema, induration, drainage, or tenderness.  
[There were some added problems noted in the left foot.]  X-
rays of the left thigh showed no residuals of trauma but some 
diffuse osteopenia.  Although there was some bony damage in 
the left foot, the examiner felt that the left thigh 
residuals were a result of the muscle impairment (quadriceps 
dysfunction and weakness) which was related to the through-
and-through injury.  There was no report of arthritis in the 
left thigh or left arm.

On VA examination in April 2000, the examiner noted that he 
had reviewed the claims file as well as the remand 
provisions.  On clinical evaluation, the veteran was noted to 
walk with the use of a cane.  The more serious injury to the 
left foot was noted.  The left upper extremity had decreased 
pronation and supination.  Ranges of motions of various limbs 
were delineated.  The wounds on the left arm and left thigh 
were reported as well healed.  X-rays showed mild osteopenia 
but no fractures or dislocations of the left tibia.  
Pertinent diagnoses were shrapnel injuries to the left thigh 
as well as the left arm.  

The examiner ordered multiple X-rays in several projections.,  
The findings were delineated, and the conclusion was that 
there was some narrowing of the left glenohumeral joint, 
suggesting degenerative changes, and similar findings in the 
left knee.  The left elbow and wrist were normal.  There was 
mild generalized demineralization of the bones of the pelvis, 
with a narrowed hip joint space suggesting degenerative 
changes.  The left hip showed mild narrowing of the joint 
space suggesting degenerative changes, with anatomical 
articulation of the left hip join and generalized 
demineralization of the bones.  The retained metallic 
fragment of the left foot and degenerative changes were 
noted.

The examiner's diagnostic impression, including his opinion 
as to causation and etiology, was as follows (with emphasis 
added):

1.  Shrapnel injuries to the left thigh 
as well as left arm.

2.  It is unlikely that the patient's 
limited pronation and supination of the 
left arm are due to injuries sustained 
previously during his shrapnel accident.  
He does have some crepitation at his 
elbow with range of motion.  There is 
possibly some arthritis in the elbow and 
wrist, but this is unlikely due to a 
gunshot wound, because the gunshot wound 
was far from the joint.  His range of 
motion of all joints in the left upper 
extremity are symmetric with the 
contralateral arm.

3.  The patient does indeed have a well 
healed scar on his foot and evidence of 
potential shrapnel palpable.  I think 
that his foot pain could potentially be 
due to post traumatic arthritis in the 
foot.

4.  The range of motion in the left lower 
extremity is similar to the right and it 
is unlikely that he has any substantial 
degenerative changes.  Any degenerative 
changes he would have in the hip or knee 
would not be related to a previous 
shrapnel injury to the mid thigh.


VA clinical records from early 2001 show that the veteran was 
being seen for prostate cancer.  At some point, he had fallen 
and struck his head and back.  There was some concern over 
bony metastases, which was being been followed carefully.  In 
February 2001, osteopenia was shown, along with a compressed 
fracture at T-7 and T-11.  

On VA psychiatric evaluations, including in June 2001, report 
of follow-ups as to the veteran's cancer were recorded.  He 
was said to be no longer able to walk.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).



Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
forVeterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

By virtue of the initial SOC and the numerous SSOC's issued 
during the lengthy pendency of this appeal, the Board 
believes that the RO properly advised the claimant of what 
the evidence must show in order to substantiate his claim.  
In fact, the RO wrote the veteran (through his custodian, his 
wife) in January 2002, with a copy to the veteran's 
representative, to advise them as to the new provisions of 
the VCAA and the assistance which VA would provide in 
developing any new evidence which would be identified.  It 
appears that no response to the RO's letter was received.  
Moreover, the SSOC issued in April 2002 specifically noted 
that, although the claim had previously been denied as not 
well grounded, the post-VCAA adjudication was accomplished on 
the merits of the claim.  For these reasons, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the present 
claim.  The veteran has been provided with VA surgical and 
other evaluative examinations; he has indicated that all of 
his medical care has come from VA and there are no private 
records not in the file; and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claim. 

Therefore, in light of the above, the Board finds that all 
facts that are relevant to his claim have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist and duty to notify under both 
the VCAA and the new regulations.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, not only has the veteran been examined and 
reexamined, but as requested by Board remand, definitive 
medical opinions have been expressed and are of record 
relating to the pertinent questions at hand.  In this regard, 
the VCAA specifically requires that VA obtain a medical 
examination or opinion only when such examination or opinion 
is "necessary" in order to make a decision on the claim.  
Such an examination or opinion is deemed necessary when the 
evidence of record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
secretary to make a decision on the claim.  See VCAA § 3(a), 
114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  In this case, as will be discussed in 
greater detail below, the Board believes that there is now 
adequate medical evidence of record, in the form of VA and 
private treatment records and examination reports, so as to 
allow the Board to make a decision on the claim.  For this 
reason, we find that an additional VA examination is not 
warranted.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  In fact, 
the Board has remanded the case twice to make sure that 
appropriate actions have been undertaken in order to protect 
the veteran's due process and to ensure adequate medical 
information on which to render a decision.  The Board 
concludes that the case may proceed without prejudice to the 
veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  The Board therefore finds that no useful purpose 
would be served in again remanding this matter.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  See also Wensch v. Principi, No. 99-2210, 
slip op. at 8 (U.S. Vet. App. Dec. 20, 2001), noting, "When 
there is extensive factual development in a case, reflected 
both in the record on appeal (RO) and the BVA's decision, 
which indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
arthritis.  He essentially contends that his arthritis of the 
left thigh and left arm developed as a result of his service-
connected injuries in those areas.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  

However, in this case, it is not argued that arthritis 
developed in service or within a year thereafter, but as a 
result of the veteran's already service-connected injuries of 
the left thigh and left arm.  Accordingly, the Board will 
address the question in that regard only.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non-
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his arthritis is related to his 
service-connected left thigh and left arm disorders.  To the 
contrary, there is medical opinion to the opposite effect. 

While the veteran may sincerely believe that his arthritis is 
related to his service-connected left thigh and left arm 
disorders, it is well established that, as a layperson, he is 
not considered competent to reach such a conclusion.  See 
Routen, Espiritu, supra.  The Board does recognize that the 
veteran may provide competent lay evidence within his own 
scope of knowledge, such as providing a description of 
symptoms, even where he lacks relevant specialized education, 
training, or experience.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(a)(2)).  
However, as discussed in detail above, the veteran's 
treatment records show, and professional medical opinion 
confirms, that arthritis of the left thigh or left arm is 
unrelated to his service-connected disabilities in those same 
general anatomical areas.  

In this regard, the Board is cognizant of the association 
drawn by both the veteran and his examining physicians as to 
a relationship between traumatic arthritis elsewhere in his 
body (i.e., his foot) and his other shrapnel wounds which 
did, in fact, impact bone in that specific area.  This was 
addressed and fully resolved in prior adjudication during the 
course of this appeal, as noted above.  

That the same theory might apply to another body part or area 
is not at all an illogical assumption, in that a theory which 
works for one area may well be entirely justifiable for 
another.  Nonetheless it remains, in this instance, that the 
same inference cannot be drawn for other body parts and 
current arthritic involvement.  There are significant 
differences in these two applications which result in 
entirely different conclusions, based upon the facts of the 
case and the medical applications to be drawn therefrom.  
Specifically, the veteran's initial in-service wounds were 
not all alike, nor is his arthritis in one joint necessary 
the same as that in another joint.  As noted in medical 
opinions of record in this case, arthritis may be present in 
a variety of forms and may be due to a number of causes, 
including age and trauma.  Which is which must be a medical 
determination, based upon an analysis of the clinical 
information at hand, in concert with the experience and 
expertise of the physicians involved.  These often, as in the 
case at hand, clearly distinguish one situation from another. 

In this case, the Board finds the most probative evidence of 
record to be the findings and opinion of the VA examiner in 
April 2000, who reviewed the veteran's history and current 
condition, and opined in detail as to the possible etiology 
of the arthritis claimed in this appeal.  As specifically 
quoted in the Factual Background, above, that physician 
stated that it is unlikely that the arthritis claimed by the 
veteran is a result of his service-connected shrapnel wound 
residuals.

Because there is no contradictory medical evidence of record, 
the Board believes that the preponderance of the evidence is 
against establishing service connection for arthritis 
involving the left arm or left thigh on a secondary basis.

In short, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's claimed 
arthritis developed as a result of his service-connected 
injuries to the left thigh and left arm.  The benefit sought 
on appeal must therefore be denied.


ORDER

Service connection for arthritis claimed as secondary to 
service-connected disorders of the left thigh and left arm is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

